Per Curiam.
The jury have found that the defendant had not the land he contracted to convey—in contemplation of law, it was therefore a fraud. If the defendant had such land as he has attempted to prove (though he had not a legal title to it) if he offered to shew land, to which he was entitled by contract for locating—by shewing this, he may perhaps have relief in equity; but it having been found by *465the jury, that he had no title, there must be judgment for the value of the land as it was estimated at this time.(b)

 See 2 Hayw. 336, 334, 366. 3 Cr. 300. 1 John. 223. 2 Burr. 1110. Bull. N. P. 132. 2 Call. 95. 3 Caine’s R. 221. 4 Mass. 109. Hardin 41. Add. 23. 4 Dall. xx. v. 3 Call. 326.